       6:20-cv-00423-JFH Document 112 Filed in ED/OK on 07/14/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                         )
      Plaintiff                                    )
                                                   )
 v.                                                ) Case No. 20-cv-423-JFH
                                                   )
 JEFFREY LOWE,                                     )
                                                   )
 LAUREN LOWE,                                      )
                                                   )
 GREATER WYNNEWOOD EXOTIC                          )
 ANIMAL PARK, LLC. And                             )
                                                   )
 TIGER KING, LLC.                                  )
                                                   )
          Defendants.                              )


                            NOTICE OF NON-REPRESENTATION

         The undersigned hereby provides Notice to the Court, per advice from the OBA, he can

no longer represent the Defendants. Plaintiff is explicitly allowed to contact the Defendants.

Counsel is explicitly conflicted from this matter. The undersigned shows as follows:

      1. In March 2021, counsel sought to withdraw because his health did not allow for

         continuous representation of the Defendants. It still does not, but that does not seem

         relevant to the Court whatsoever.

      2. By June, the was absolutely evident that counsel could not continue to represent the

         Defendants and be in compliance with the Oklahoma Rules of Professional

         Responsibility. The multiple Defendants and counsel have a conflict no reasonable

         person could deny. The Oklahoma Bar Ethic Counsel certainly doesn’t. As clearly

         stated, it was and remains to be impossible for counsel to represent the Defendants and

         stay in compliance with the Oklahoma Rules of Professional Responsibility. Positions of

         the multiple Defendants are not in line. This is cause for mandatory withdraw, not to
 6:20-cv-00423-JFH Document 112 Filed in ED/OK on 07/14/21 Page 2 of 3




   mention the plethora of reasons it is necessary for counsel to withdraw per Rule 1.16(b)

   he cannot explicitly state.

3. The Court, for reasons it refused or otherwise declined to state in a Minute Order, gave

   counsel a choice by denying his withdrawal: do as I say or breach your ethical duties.

   The Court provided no explanation regarding how to reconcile these choices whatsoever.

   Demanding conflicted counsel represent multiple defendants seems cause for reversal of

   contested decisions regardless.

4. Defendants can either hire new counsel or not and face default. Defendants are well

   aware of the repercussions of not Answering (assuming the Motion to Dismiss is ruled

   on). But the Answer won’t come from the undersigned, nor will anymore substantive

   filings regarding the merits. Counsel will not be involved in any negotiations between

   the parties. This case will absolutely not be more efficient with counsel involved because

   he is not going to participate other than what may be required to avoid contempt (i.e.

   show up to hearings and say nothing).

5. If the Court demand he show up to a Show Cause hearing to say nothing (which is

   inevitable), then he will. But counsel is not advocating for anyone.

                                                        Respectfully Submitted,


                                                        s/Daniel J. Card
                                                        Daniel J. Card
                                                        512 NW 12th Street
                                                        Oklahoma City, OK 73103
                                                        dan@cardlawok.com
                                                        580-465-4249
     6:20-cv-00423-JFH Document 112 Filed in ED/OK on 07/14/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

The undersigned, Daniel J. Card, certifies that the foregoing was served on July 14, 2021, to the
following:

Mary Hollingsworth-via CM/ECF
Brienna Strippoli-via CM/ECF


                                                            s/Daniel J. Card
                                                            Daniel J. Card
